Citation Nr: 1410315	
Decision Date: 03/12/14    Archive Date: 03/20/14

DOCKET NO.  09-42 263A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a cervical spine disability.


REPRESENTATION

Veteran represented by:	Peter J. Meadows, Attorney


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from May 1983 to October 1990.

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which denied service connection for a cervical spine disability and for bilateral carpal tunnel syndrome (CTS).

The Veteran provided testimony at a Travel Board hearing in March 2011.  A transcript of the hearing is contained in the Veteran's claims file.

In August 2012, the Board issued a decision that denied the Veteran's claim for service connection for a cervical spine disability, and remanded the Veteran's carpal tunnel syndrome claim.  The Veteran appealed the denial of her cervical spine claim to the United States Court of Appeals for Veteran's Claims (Court).  In a February 2013 Order, the Court vacated the August 2012 decision of the Board to the extent that it denied service connection for a cervical spine disability.  The claim was remanded to the Board for further proceedings consistent with the Joint Motion for Partial Remand (JMR).  The Court lacked jurisdiction with regard to the claim for service connection for CTS as the matter was remanded by the Board.  Development directed by the Board in August 2012 has not been completed and re-adjudication of the claim for CTS by the Agency of Original Jurisdiction (AOJ) is still pending.  As this matter has not been recertified to the Board, it is not ready for appellate disposition.

The Veteran submitted additional evidence subsequent to the July 2010 supplemental statement of the case along with waivers of RO review of such evidence.

A review of the Veteran's electronic VA folders (Virtual and VBMS) reveals that all documents in these folders have already been considered by the RO in adjudicating the Veteran's claim.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran if further action is required.


REMAND

In July 2006, the RO sent a request to the Social Security Administration (SSA) requesting the Veteran's disability records, to include the administrative decision.  In February 2007, the RO received from SSA the notice of award letter that had been sent to the Veteran.  However, the administrative decision and the medical records upon which the SSA disability award was based were not included.  There is no indication in the record that the SSA administrative decision or the SSA medical records are unavailable.  The SSA must be contacted and the SSA administrative decision and SSA medical records must be obtained.  If for any reason such records are not available, a negative reply should be obtained from SSA and be associated with the claims file.

The parties to the February 2013 JMR determined that the VLJ who presided over the Veteran's March 2011 hearing did not fully explain the issues or suggest the submission of supporting evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010).  In Bryant, the Court held that 38 C.F.R. § 3.103(c)(2) requires a VA hearing officer (including a member of the Board) to fully explain the issues still outstanding that are relevant and material to substantiating the claim as well as to suggest the submission of supporting evidence that may have been overlooked.    

The JMR indicated that the Board member did not suggest that the Veteran should submit further evidence, or indicate that there was any evidence missing that would be necessary to substantiate the Veteran's claim for service-connected benefits.  The JMR also stated that the Board member did not attempt to explain the issues still outstanding that are relevant and material to substantiating the claim.  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

To establish compensation for a present disability on a direct basis, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In order to show that the Veteran is entitled to service connection for a cervical spine disability it would be helpful to her claim if she could provide evidence showing that she injured her cervical spine, or otherwise developed a cervical spine disability while in service.  It would be helpful to her claim if she could provide evidence showing that she has had a cervical spine disability ever since discharge from service, such as medical records showing such treatment.  It would also be helpful to her claim to provide or identify medical evidence indicating a nexus between any current cervical spine disability and service.  

While this matter is on remand, the Veteran's updated VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran with written notification as to the information and evidence necessary to support her claim seeking service connection for a cervical spine disability.  The Veteran should be informed that in order to establish service connection for a disorder, she should provide (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  She should also be informed that if there is no showing of a resulting chronic condition during service, she should provide competent evidence showing continuity of symptomatology after service.  The RO should then provide the Veteran and her attorney a reasonable opportunity to respond to the letter.

2.  Obtain and associate with the claims file the Veteran's SSA records.  They should include a copy of the administrative decision and the medical records upon which the SSA disability award was based.  If the search for such records has negative results, the claims file must be properly documented as to the unavailability of these records.

If VA is unable to secure these records, it must notify the Veteran and (a) identify the specific records it is unable to obtain; (b) briefly explain the efforts that it made to obtain those records; (c) describe any further action to be taken with respect to the claims; and (d) notify the Veteran that she is ultimately responsible for providing the evidence.  

3.  Obtain and associate with the Veteran's claims file copies of the Veteran's VA treatment records dated from November 1, 2011 to present. 

4.  After the above actions have been accomplished, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and her attorney should be provided with a supplemental statement of the case that includes review of all evidence received since the July 2010 supplemental statement of the case.  An appropriate period of time should be allowed for response by the Veteran and her attorney.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



